OFFICE   OF THE        AlT’ORNEY          GENERAL         OF TEXAS
                                          AUSTIN




Eonorrble Luther        c. Johnston
county Attorney
Palertine,  mxar

Dear Sir:

                               ODilliOn      No. O-1698




             30 hare    your      letfor of,hoi‘ be*. 14, 1939,                rSpuo8t-
1Jlg out opinion       upon     tha  raflti+g .q ertion:
                                                   ,,
                                ..   '.,
           "Yay a poraon be oouhfy i&      '&my on a straight
    salary basis an&6?tp        ash, ti     r8pnwnt     an in&-
    indent    8ohool dlmtribt  of ths 8-0      oounty on a fa8
    ba8i8,   a per .&t'iif  the,oolle6~,10~,     in th8 oollsotlon
    ot th8l.r &8                      tormaing    for the cllstriot
    intax lit                      'qpoisl   tax attornsy 8mployod
                                    a)dellnquont    8tato ax&d oounty


                                                    isthat an oftiow   oannot
                                                   withthe &tie8   of the otSio8
                                                 Ro8a Indqunbxt 8ohaol Dia-
                                875; Thomae          T. Abernathy  County Llna
                                rtriot,          S90 S. W. 16S$ Stat8 t. BrLalar-
                                6 C. J.          941, 9471 Et2 R. C. L. 412, 43.8.
                                0s    aiatrfot       and   oounty    lttormy8;
                                maotat             Cod0 of Criminal Prooaduro,
prorId.     88 f0110w8i

          TIi8triot   and oounty attOriISy8 Shall not k Of
    ecntnwl adwtrrrrly to the State In any case.    in uu   oourt,
    n0~r‘8bli th.7, 6fteT     they ooa88 to b8 8uoh ofrloer8, b8
    ot ooun~l    8drmr88ly  to the State In any o&so in wbioh
    they hate been of ooun801 for the !3tateew
.




    l:on. Luther   C. Johnston,   fage   2



               Artlole 7335, Vernon's hnnotatad    Civil Statutes,
    n*hloh provides   for the employment  of an attorney by the
    oomm.l8sIoners~ oourt for the oolleotlon     of delinquent  taxes
    after thlrty days notioe to the oounty or di8triCt attorney
    to rile dellnqu8nt    tex BUitS  and hi8 fSJlurc to do 60, aplow
    other things provides as fo1lowo:

              "It shall ba the duty of the county attorney,      or
        0r  the distriot attorney,    where there i8 no county
        UttONmy,    t0 aOtiVdy   a88iSt any person with whom 8UOh
        contra&    is made, by tiling and yushing to a speedy
        00~01U810ll 6u    Suit8 for 001leOtiOLt Of delillqUe&   tSXe8,
        ULLder any OOntraOt md0,    a8 hereinabove  EpeOIfiedi"

              Artlole 7346; protidee  for the impleading  or giving
    notice to all other tising unite by any taxing unit riling
    a delinquent   tax suit, and Scotlon 10 or said article prOvia
    aa fO11OwS:

              *The purohaser  of property   8old for tams   in ouoh
        roreolosur8  suit ohall tab    title rree and olear of all
        lfsns and olaim8 for taxes against mob      property d81in-
        quent at the time 0r judgment in said suit to any taxing
        unit which WaS a party to said suit or whloh had beon
        erred   with oitation In Said suit as required by thI8
        Rot."

              From a oon8IderatIon    or the forsgoing  statutes it
    is svldent. that the offloe of county attorney     is 4noomp~flblo
    with the duties of a delinquent     tax attorney for an independent
    School distriot looatsd In the sane county lna6auoh as he
    might be required    to take 801189aotion as dslinquont    tu  attor-
    nay for the Ind8polld8nt sohoo1 distriots which ti@t        r88ult
    in the COtJlity SUStdinin(l SOme 1088 Of it8 tHX COvI)llUO.

                                             Yours   rory    tNly




                                                            E. R. SImmO88
                                                                ASSISt88t
                                               /